Citation Nr: 0800770	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002  rating decision by the above 
Department of Veterans Affairs (VA) Regional Office.

Review of the record shows that the veteran was scheduled to 
testify at a videoconference hearing on September 10, 2007, 
but failed to report for the hearing.  On that date the 
veteran's representative informed the undersigned Veterans 
Law Judge that the veteran could not attend the hearing 
because he had recently undergone open heart surgery.  The 
representative requested that the veteran be rescheduled for 
another hearing.  The Board granted the request for another 
hearing in a decision dated September 13, 2007.

The veteran was then scheduled to testify at a 
videoconference hearing on November 13, 2007, but failed to 
report to the hearing.  The record does not show that the 
veteran received notice of this hearing.  In a November 29, 
2007 Informal Hearing Presentation the veteran's 
representative wrote that the veteran would like to be 
rescheduled for a videoconference hearing as his health 
permits.  Based on the foregoing, the Board concludes that 
good cause has been shown and will grant the veteran's 
request to reschedule his hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran was scheduled for a videoconference 
hearing on November 13, 2007 the claims file does not 
indicate that he was sent notice of this.  See 38 C.F.R. 
§§ 20.700, 20.702.  The representative's November 29, 2007 
presentation indicates that the veteran was unaware of this 
hearing because it only discusses why the veteran missed his 
September 2007 hearing.  The representative requested that 
the veteran be rescheduled for a videoconference hearing.  
The Board herein grants the veteran's motion to reschedule 
his videoconference hearing, at such time as his health 
permits his attendance. 

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a Board 
videoconference hearing, as the docket 
permits.  Notice of the date and time of 
the hearing shall be sent to the veteran 
and associated with the claims file.  
After the hearing is conducted, or in the 
event that the veteran cancels the hearing 
or fails to report, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



